Title: To Alexander Hamilton from John Whistler, 2 September 1799
From: Whistler, John
To: Hamilton, Alexander


          
            Sir
            Fort Wayne September 2nd. 1799
          
          Enclosed is the Garrison Returns for the last Month, you will find from the report of the Contractors Agent here—the supplies on hand is not near sufficient Agreeable to Contract—in the Course of this Month and therefore part of next it is expected that Fifteen Hundred Indians will be here, for their Annuites and will expect to be fed—
          I Am Sir, With Every Sentiment of Respect Your Most Obedient Humble Servt.
          
            J. Whistler Capt.
            Commt
          
          Allexander Hammilton Esqr. Major Genl.
        